             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00250-MR-WCM


JAMIE ALLEN, MELANIE DYER,                   )
NATHAN DAVENPORT,                            )
KATRINA LEDFORD,                             )
AMANDA TIMSON, SAMANTHA TORRES, )
JESSICA FARQUHAR, JEREMY SILVERS, )
LIBBY HELMS, TESSA DORSEY (SIMONS), )
STEPHEN DOWNEY, SHERRY GARLAND, )
REGINA MANEY, TIENDA ROSE PHILLIPS, )
STEPHEN ASHE, SARAH CRAPSE,                  )
KELLEY WALKER, SHEENA DOCKERY,               )
CAINE BURNETTE, DESIREE REILLY,              )
SHALEES GREENELEE,                           )
DESEAN AMIR PATTERSON,                       )
MARTHA KILLIAN,                              )
DESMOND CHAMPAGNE,                           )     ORDER
HANNAH ALLEN, PATRICIA SIMONDS,              )
P.A.,                                        )
by and through guardian ad litem Joy McIver, )
G.A.,                                        )
by and through guardian ad litem Joy McIver, )
J.A.,                                        )
by and through guardian ad litem Joy McIver, )
M.D.,                                        )
by and through guardian ad litem Joy McIver, )
C.D.,                                        )
by and through guardian ad litem Joy McIver, )
K.D.,                                        )
by and through guardian ad litem Joy McIver, )
C.A.,                                        )
by and through guardian ad litem Joy McIver, )
L.T.,                                        )
by and through guardian ad litem Joy McIver, )
A.D.,                                        )
by and through guardian ad litem Joy McIver, )


     Case 1:20-cv-00250-MR-WCM Document 26 Filed 09/13/21 Page 1 of 7
M.C.,                                          )
by and through guardian ad litem Joy McIver,   )
A.C.,                                          )
by and through guardian ad litem Joy McIver,   )
J.S.,                                          )
by and through guardian ad litem Joy McIver,   )
S.W.,                                          )
by and through guardian ad litem Joy McIver,   )
V.W.,                                          )
by and through guardian ad litem Joy McIver,   )
J.D.,                                          )
by and through guardian ad litem Joy McIver,   )
A.R.,                                          )
by and through guardian ad litem Joy McIver,   )
J.B.,                                          )
by and through guardian ad litem Joy McIver,   )
D.S.,                                          )
by and through guardian ad litem Joy McIver,   )
A.H.,                                          )
by and through guardian ad litem Joy McIver,   )
J.H.,                                          )
by and through guardian ad litem Joy McIver,   )
C.L.,                                          )
by and through guardian ad litem Joy McIver,   )
K.L.,                                          )
by and through guardian ad litem Joy McIver,   )
L.R.,                                          )
by and through guardian ad litem Joy McIver,   )
Z.A.,                                          )
by and through guardian ad litem Joy McIver,   )
E.M.,                                          )
by and through guardian ad litem Joy McIver,   )
P.M.,                                          )
by and through guardian ad litem Joy McIver,   )
Z.B.,                                          )
by and through guardian ad litem Joy McIver,   )
A.B.,                                          )
by and through guardian ad litem Joy McIver,   )
T.P.,                                          )
by and through guardian ad litem Joy McIver,   )
                                    2

     Case 1:20-cv-00250-MR-WCM Document 26 Filed 09/13/21 Page 2 of 7
Da.P.,                                     )
by and through guardian ad litem Joy McIver,
                                           )
De.P.,                                     )
by and through guardian ad litem Joy McIver,
                                           )
B.S.,                                      )
by and through guardian ad litem Joy McIver,
                                           )
Dam.W.,                                    )
by and through guardian ad litem Joy McIver,
                                           )
Dar.W.,                                    )
by and through guardian ad litem Joy McIver,
                                           )
ERNIE CARTER, CHEYENNE SPICOLA,            )
J.G.,                                      )
by and through guardian ad litem Joy McIver,
                                           )
T.G.,                                      )
by and through guardian ad litem Joy McIver,
                                           )
K.C.,                                      )
by and through guardian ad litem Joy McIver,
                                           )
M.C.,                                      )
by and through guardian ad litem Joy McIver,
                                           )
                                           )
                              Plaintiffs,  )
                                           )
            vs.                            )
                                           )
CHEROKEE COUNTY, N.C. ,                    )
SCOTT LINDSAY, in his official capacity    )
as DSS Attorney for Cherokee County,       )
SCOTT LINDSAY, in his individual capacity, )
CINDY PALMER, in her official capacity     )
as Director of DSS in Cherokee County,     )
CINDY PALMER, in her individual capacity, )
DONNA CRAWFORD, in her official capacity )
as Director of DSS for Cherokee County,    )
LISA DAVIS, in her official capacity as    )
Director of Cherokee County Department of )
Social Services,                           )
                                           )
                              Defendants.  )
__________________________________         )


                                    3

     Case 1:20-cv-00250-MR-WCM Document 26 Filed 09/13/21 Page 3 of 7
       THIS MATTER is before the Court on the Defendants’ Motion to

Dismiss     [Doc.    11],    the    Magistrate     Judge’s      Memorandum         and

Recommendation [Doc. 21] regarding the disposition of that motion, and

the Defendants’ Objection to the Memorandum and Recommendation [Doc.

23].

       Pursuant to 28 U.S.C. § 636(b) and the Standing Orders of

Designation of this Court, the Honorable W. Carleton Metcalf, United States

Magistrate Judge, was designated to consider the Defendants’ Motion to

Dismiss and to submit a recommendation for its disposition. On May 19,

2021, the Magistrate Judge issued a Memorandum and Recommendation,

recommending that the Defendants’ Motion to Dismiss be granted in part

and denied in part.         [Doc. 21].    The Magistrate Judge recommended

dismissing with prejudice the state law claims for negligence; gross

negligence; negligent hiring, retention, and supervision; grossly negligent

hiring, retention, and supervision; negligent supervision; grossly negligent

supervision; and civil obstruction of justice asserted by the Plaintiffs who

signed their Custody and Visitation Agreements (“CVAs”) at least three

years prior to the date on which the original Complaint was filed.1 [Id. at

21-22]. The Magistrate Judge also recommended that the claims of Wade

1 The Magistrate Judge refers to these Plaintiffs as “the Subject Plaintiffs” throughout
the Memorandum and Recommendation. [See, e.g., Doc. 21 at 21].
                                           4

       Case 1:20-cv-00250-MR-WCM Document 26 Filed 09/13/21 Page 4 of 7
Walters be dismissed without prejudice. [Id. at 21]. Finally, the Magistrate

Judge recommended that the Court deny the Defendants’ Motion to

Dismiss in all other respects. [Id. at 22].

      The parties were advised that any objections to the Magistrate

Judge’s Memorandum and Recommendation were to be filed in writing

within fourteen (14) days of service. On June 2, 2021, the Defendants filed

their Objection to the Memorandum and Recommendation. [Doc. 23]. On

June 16, 2021, the Plaintiffs filed their Response to the Defendants’

Objection. [Doc. 24].

      After a careful review of the Memorandum and Recommendation and

the Defendants’ Objection thereto, the Court concludes that the Magistrate

Judge’s proposed conclusions of law are correct and are consistent with

current case law. It is plausible that some or all of the Plaintiffs did not

possess enough facts about their injuries to trigger accrual until after

signing their respective CVAs, and therefore accrual did not commence in

the mechanical way the Defendants contend that it did.       See Nasim v.

Warden, Md. House of Corr., 64 F.3d 951, 955 (4th Cir. 1995) (en banc)

(citation omitted). Because the Court must accept the facts alleged in the

Complaint, the Amended Complaint, and the Second Amended Complaint

as true and base its determination on those facts alone, dismissal at this


                                       5

     Case 1:20-cv-00250-MR-WCM Document 26 Filed 09/13/21 Page 5 of 7
stage would be improper. See Ashcroft v. Iqbal, 556 U.S. 662, 678-79

(2009).

     Accordingly, the Court overrules the Defendants’ Objection to the

Memorandum and Recommendation and accepts the Magistrate Judge’s

recommendation that the Defendants’ Motion to Dismiss be granted in part

and denied in part.

     IT IS, THEREFORE, ORDERED that the Defendants’ Objection to

the Magistrate Judge’s Memorandum and Recommendation [Doc. 23] is

OVERRULED, and the recommendation of the Magistrate Judge [Doc. 21]

is ACCEPTED.

     IT IS FURTHER ORDERED that the Defendants’ Motion to Dismiss is

GRANTED IN PART AND DENIED IN PART as follows:

     (1) The claims of Wade Walters are DISMISSED WITHOUT

          PREJUDICE;

     (2) The state law claims for negligence; gross negligence; negligent

          hiring, retention, and supervision; grossly negligent         hiring,

          retention, and supervision; negligent supervision; grossly negligent

          supervision; and civil obstruction of justice asserted by Jamie Allen

          and Melanie Dyer; Hannah Allen and Desmond Champagne;

          Caine Burnette; Nathan Davenport and Melanie Dyer; Nathan


                                       6

     Case 1:20-cv-00250-MR-WCM Document 26 Filed 09/13/21 Page 6 of 7
   Davenport and Katrina Ledford and their child K.D.; Sheena

   Dockery; Tessa Dorsey; Jessica Farquar; Stephen Downey and

   Sherry Garland; Shalees Greenlee; Libby Helms; Martha Killian;

   Desiree Reilly and Desean Patterson; Jeremy Silvers and his child

   D.S.; Patricia Simonds; Samantha Torres; Amanda Timpson; Kelly

   Walker;   and   Cheyenne         Spicola   are   DISMISSED   WITH

   PREJUDICE; and

(3) In all other respects, the Defendants’ Motion to Dismiss is

   DENIED.

IT IS SO ORDERED.

                   09/13/2021




                                7

Case 1:20-cv-00250-MR-WCM Document 26 Filed 09/13/21 Page 7 of 7
